Title: To Thomas Jefferson from John Shaw, 23 December 1808
From: Shaw, John
To: Jefferson, Thomas


                  
                     
                        23 Dec 1808
                     
                  
                  The President is respectfully in formed that an express mail has a short time ago arrived from the eastward with the letters we send by the bearer for him—
                  With great respect & esteem
                  
                     
                        Jn B Shaw
                         
                     
                     P. Off W City
                  
               